ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_02_FR.txt. OPINION INDIVIDUELLE DE M. ODA
[Traduction]

TABLE DES MATIERES

99

Paragraphes

1. INTRODUCTION 1-2

2. MODIFICATION DE L'ÉNONCÉ DES QUESTIONS À POSER A LA COUR 3-6

3. LE «POUVOIR EXCLUSIF» DU SECRÉTAIRE GENERAL N’EST PAS EN CAUSE 7-10
4. IMMUNITE JURIDIQUE DE M. CUMARASWAMY —— DIFFÉREND ENTRE
L'ORGANISATION DES NATIONS UNIES ET LA MALAISIE SUR L’INTERPRE-

TATION ET L’APPLICATION DE LA CONVENTION 11-17

5. EXONERATION DES OBLIGATIONS FINANCIERES 18-19

6. DECISION SUR L'IMMUNITÉ DES TRIBUNAUX MALAISIENS IN LIMINE LITIS 20-22

7. OBLIGATIONS JURIDIQUES DE LA MALAISIE 23-26

41
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 100
1. INTRODUCTION

1. J’ai voté en faveur des alinéas 1 a), 1 b), 2 b) et 3 du dispositif de
l'avis consultatif de la Cour, qui ont principalement trait à l'application
de la convention de 1946 sur les privilèges et immunités des Nations
Unies (ci-après dénommée la «convention») au cas de M. Cumaraswamy,
rapporteur spécial de la Commission des droits de l’homme de l’Organi-
sation des Nations Unies chargé de la question de l’indépendance des
juges et des avocats. J’ai toutefois voté contre les alinéas 2 a) et 4 du
dispositif, qui concernent les obligations juridiques de la Malaisie en
l'espèce.

2. Avant d'expliquer mon vote sur chacun des alinéas du paragraphe
du dispositif, je souhaiterais exposer mes vues générales sur l’avis consul-
tatif de la Cour dans son ensemble. J’estime que la Cour n’a pas néces-
sairement donné une réponse adéquate aux questions posées dans la déci-
sion 1998/297 du Conseil économique et social, même si aux alinéas | a),
1 b) et 3 du paragraphe du dispositif la Cour semble vouloir répondre à
la première question posée par le Conseil économique et social et si aux
alinéas 2 a), 2 b) et 4 elle semble répondre à la seconde question.

2. MODIFICATION DE L'ÉNONCÉ DES QUESTIONS À POSER A LA COUR

3. Je dois tout d’abord souligner les particularités de la présente espèce.
Comme indiqué à juste titre aux paragraphes 20, 35 et 37 de l’avis consul-
tatif, le texte original des questions à poser à la Cour tel qu’il avait été
établi par le Secrétaire général de l'Organisation des Nations Unies à
l'intention du Conseil économique et social était différent du texte des
questions qui ont en fait été posées dans la décision 1998/297 du Conseil
économique et social en date du 5 aott 1998.

4. Le texte de la question posée à l’origine dans la note du Secrétaire
général du 28 juillet 1998 intitulée «Privilèges et immunités du rapporteur
spécial de la Commission des droits de l’homme chargé de la question de
l'indépendance des juges et des avocats» était le suivant:

«le Secrétaire général de l'Organisation des Nations Unies a-t-il
exclusivement autorité pour déterminer si lesdites paroles ont été
prononcées [par M. Cumaraswamy] au cours [de sa] mission pour
l'Organisation, au sens de la section 22 b) de la convention [sur les
privilèges et immunités des Nations Unies]?» (E/1998/94, par. 21).

Les questions ont été modifiées dans leur forme de manière assez sou-
daine lorsque, à l’issue de consultations officieuses, le projet de décision a
été formulé par le vice-président du Conseil économique et social le
5 août 1998 (E/1998/L.49/Rev.1) et adopté ce même jour par le Conseil
en tant que décision 1998/297. Les questions à poser à la Cour énoncées

42
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 101

dans le projet de décision du Conseil économique et social ainsi formulé
(cité au paragraphe 6 ci-après) étaient sensiblement différentes de ce
qu'avait proposé initialement le Secrétaire général une semaine plus tôt,
le 28 juillet 1998, dans sa note citée ci-dessus.

5. Les circonstances dans lesquelles le projet a été modifié ne sont pas
connues en dehors du Conseil économique et social lui-même, comme
l'explique la Cour au paragraphe 37 de son avis consultatif:

«Même si les comptes rendus analytiques du Conseil [économique
et social] ne font pas expressément état de ce point, il est clair que le
Conseil, auquel il appartenait de présenter la demande à la Cour, n’a
pas adopté les questions énoncées dans la conclusion de la note du
Secrétaire général, mais a préféré formuler sa propre question en des
termes qui n’ont pas été contestés à l’époque.»

La Cour doit maintenant répondre aux questions posées sous cette forme
définitive par le Conseil économique et social, comme elle le dit à bon
droit dans ce même paragraphe: «La Cour répondra maintenant à la
question telle que formulée par le Conseil [économique et social].»

6. Quelles que soient les raisons pour lesquelles les questions ont été
modifiées, il appartient à la Cour de répondre aux questions qui ont été
effectivement posées par le Conseil économique et social, et dont la pre-
mière portait sur:

«le point de droit concernant l’applicabilité de la section 22 de lar-
ticle VI de la convention [sur les privilèges et immunités des Na-
tions Unies] au cas de [M.] Cumaraswamy, en tant que rapporteur
spécial de la Commission des droits de l’homme chargé de la ques-
tion de l’indépendance des juges et des avocats, en tenant compte des
paragraphes | à 15 de la note du Secrétaire général».

It me semble, comme je (ai déjà indiqué au paragraphe 2 de la présente
opinion, que la Cour répond à cette question aux alinéas 1 a) et 1 b) du
dispositif de l'avis consultatif, elle semble répondre également à la pre-
mière question à l’alinéa 3, qui est analysé à la section 5 de la présente
opinion (voir le paragraphe 18 ci-après).

3. LE «POUVOIR EXCLUSIF» DU SECRÉTAIRE GÉNÉRAL N’EST PAS EN CAUSE

7. Il est demandé maintenant à la Cour, eu égard à la section 30 de
l'article VIII de la convention sur les privilèges et immunités des Nations
Unies, de donner un avis consultatif sur «[un] point de droit» dans «un
différend [surgi] entre l’Organisation des Nations Unies, d’une part, et [la
Malaisie], d’autre part», comme indiqué dans la premiére question
énoncée dans la décision du Conseil économique et social.

8. Le pouvoir du Secrétaire général n’est en fait pas directement en
cause, méme si c’est sur cette question que les deux Parties au différend,
à savoir l’Organisation des Nations Unies et la Malaisie, dans leurs écri-

43
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 102

tures comme lors de la procédure orale, et les Etats qui ont participé à la
procédure ont largement concentré leurs arguments. Dans son avis consul-
tatif, la Cour analyse les arguments des Parties sur cette question (voir les
paragraphes 32, 33 et 34), mais les conclusions auxquelles elle aboutit aux
alinéas 1 a) et 1 b) du dispositif de l’avis consultatif ne sont en fait pas
fondées sur la décision présentée comme obligatoire du Secrétaire général
de l'Organisation des Nations Unies concernant l’applicabilité de la
convention au cas de M. Cumaraswamy ou le droit de M. Cumaraswamy
à l’immunité de juridiction devant les tribunaux malaisiens.

9. La responsabilité principale et le pouvoir de dernier ressort qu’aurait
le Secrétaire général ne sont pas pertinents à cet égard vu la question
posée par le Conseil économique et social à la Cour. Je vois mal pourquoi
la Cour est à ce point préoccupée par le pouvoir dont le Secrétaire géné-
ral de Organisation des Nations Unies serait investi. La Cour déclare au
paragraphe 49 que: «le Conseil [économique et social] souhaite être
informé de l'avis de la Cour sur la question de savoir si ... le Secrétaire
général a conclu à bon droit que le rapporteur spécial a agi au cours de
sa mission»; au paragraphe 50 que: «En sa qualité de plus haut fonc-
tionnaire de ?Organisation, [le Secrétaire général] a le pouvoir et la res-
ponsabilité d’assurer la protection nécessaire lorsque besoin en est»; au
paragraphe 51 que: «c'est au Secrétaire général que sont principa-
lement conférés la responsabilité et le pouvoir de protéger les intérêts de
l'Organisation et de ses agents, y compris les experts en missions»; au
paragraphe 52 que: «le Secrétaire général … a informé à de nombreuses
reprises le Gouvernement malaisien de sa conclusion»; et au para-
graphe 56 que: «la Cour est d’avis que [le Secrétaire général] a conclu à
bon droit [en la matiére]».

10. Je ne conteste pas, quant au fond, ce que la Cour a ainsi déclaré,
dans son avis consultatif, 4 propos du pouvoir du Secrétaire général.
Mais c’est à la Cour et non au Secrétaire général qu'il appartient d’exer-
cer ce pouvoir qui lui a été conféré de déterminer, à la demande du
Conseil économique et social, Papplicabilité de la convention et le droit
de M. Cumaraswamy à l’immunité.

4, IMMUNITE JURIDIQUE DE M. CUMARASWAMY — DIFFÉREND ENTRE
L'ORGANISATION DES NATIONS UNIES ET LA MALAISIE SUR L’INTERPRE-
TATION ET L’APPLICATION DE LA CONVENTION

11. La déclaration figurant à l'alinéa 1 a) du dispositif de l’avis consul-
tatif selon laquelle «la convention sur les privilèges et immunités des
Nations Unies est applicable au cas de [M.] Dato’ Param Cumaraswamy,
en tant que rapporteur spécial de la Commission des droits de l'homme»
énonce une évidence dans la mesure où M. Cumaraswamy a été dûment
nommé «rapporteur spécial» de la Commission et que l’on interprète le
terme «experts» figurant dans la convention comme incluant les «rap-
porteurs spéciaux» nommés par l'Organisation des Nations Unies.

44
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 103

12. La question essentielle est de savoir si M. Cumaraswamy a droit à
l’«immunité de toute juridiction» (convention, art. VI, section 22 b)) en
dépit des propos qu'il a tenus «sur certaines affaires qui avaient été por-
tées devant les tribunaux malaisiens», et dont il est allégué qu’ils conte-
naient des paroles diffamatoires, publiés dans un article du numéro
de novembre 1995 de la revue /nternational Commercial Litigation. La
convention dispose que:

«files experts ... lorsqu’ils accomplissent des missions pour l’Organi-
sation des Nations Unies, jouissent, pendant la durée de cette mis-
sion ... des priviléges et immunités nécessaires pour exercer leurs
fonctions en toute indépendance. Ils jouissent en particulier

b) [de l’Jimmunité de toute juridiction en ce qui concerne les actes
accomplis par eux au cours de leurs missions (y compris leurs
paroles et écrits).» (Art. VI, section 22 b}).)

13. La Cour est appelée à répondre à la question de savoir si les pa-
roles qui auraient été prononcées par M. Cumaraswamy lors de l’inter-
view qui a été publiée dans le numéro de novembre 1995 de la revue
International Commercial Litigation sont ou ne sont pas des «paroles»
prononcées «au cours de [sa] mission». La Cour y répond par l’affir-
mative à l’alinéa | b) du dispositif, en déclarant que:

«[M.] Cumaraswamy jouit de l’immunité de toute juridiction pour
les paroles qu’il a prononcées au cours d’une interview, telles qu’elles
ont été publiées dans un article du numéro de novembre 1995 de la
revue International Commercial Litigation.»

14. Ce qui est vraiment en cause en l'espèce, ce n'est pas la teneur des
paroles elles-mêmes que M. Cumaraswamy aurait prononcées lors de son
interview, telles qu'elles ont été publiées dans la revue International Com-
mercial Litigation. La Cour dit à bon droit au paragraphe 56 que «({lJa
Cour, dans la présente espèce, n’est pas appelée à se prononcer sur le
caractère approprié ou non des propos tenus par le rapporteur spécial et
sur son évaluation de la situation». La question que la Cour aurait dû
examiner dans la présente espèce est celle de savoir si M. Cumaraswamy
a prononcé ces paroles au cours de sa mission en tant que rapporteur spé-
cial de la Commission des droit de l’homme de l'Organisation des Nations
Unies et s’il était donc en droit de bénéficier de l’immunité de juridiction
prévue par la convention en ce qui concerne ces paroles.

15. Les mots «au cours de leurs missions» ou des termes comparables
ont souvent été utilisés dans divers instruments concernant les privilèges
et immunités diplomatiques, ainsi que les privilèges et immunités des
forces armées stationnées dans des pays étrangers en application d’ac-
cords bilatéraux. L'interprétation de ces expressions n’est pas la même
dans chaque cas. Aucune règle ne semble avoir été fermement établie en
la matière, ni dans la doctrine ni dans la pratique du droit international.

45
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 104

On pourrait fort bien se demander si l’interview que M. Cumaraswamy a
accepté de donner a une revue commerciale s’inscrit dans le cadre de ses
activités accomplies «au cours de [sa] mission» en tant que rapporteur
spécial et si elle est donc couverte par l’immunité reconnue par la conven-
tion. I] est cependant courant, en fait, que les rapporteurs spéciaux des
commissions de l'Organisation des Nations Unies aient des contacts avec
les médias sur les sujets essentiellement liés aux mandats qui leur sont
confiés par l’Organisation des Nations Unies. Le mandat de M. Cuma-
raswamy comprend les taches suivantes:

«a) soumettre toute allégation transmise au rapporteur spécial 4 un
examen contradictoire...;

b) identifier et recenser non seulement les atteintes portées à l’indé-
pendance du pouvoir judiciaire, des avocats et des personnels et
auxiliaires de justice, mais aussi les progrès accomplis dans la
protection et l'amélioration de cette indépendance... ;

c) étudier en raison de leur importance et de leur actualité ... cer-
taines questions de principe, dans le but de protéger et de ren-
forcer l'indépendance du judiciaire et des avocats» (avis consul-
tatif, par. 44).

I me semble clair que les déclarations faites par M. Cumaraswamy dans
son interview à la revue constituaient réellement des paroles prononcées
«au cours de [sa] mission».

16. Le fait suivant peut être aussi pertinent à cet égard. Avant l’inter-
view publiée dans le numéro de novembre 1995 de la revue, M. Cuma-
raswamy, apparemment en sa qualité de rapporteur spécial de la Com-
mission des droits de l’homme, a publié le 23 août 1995 une déclaration à
la presse où on lit notamment:

«lon ne compte plus les plaintes selon lesquelles des personnalités
haut placées en Malaisie, notamment dans le monde de l’industrie et
du commerce manipulent le système judiciaire malaisien, sapant
ainsi la bonne administration d’une justice indépendante et impar-
tiale par les tribunaux».

Quelques jours plus tard, le 29 août 1995, M. Cumaraswamy a formulé
ses préoccupations quant au système judiciaire malaisien dans une lettre
au président de la Commission des droits de l’homme. La déclaration à la
presse de M. Cumaraswamy est ultérieurement évoquée dans son
deuxième rapport présenté à la Commission des droits de homme, le
1% mars 1996. M. Cumaraswamy est cité dans le numéro de novembre
1995 d’International Commercial Litigation dans les termes suivants:
«lon ne compte plus les plaintes selon lesquelles des personnalités haut
placées dans le monde de l’industrie et du commerce sont en mesure de
manipuler le système judiciaire malaisien» — qui sont très semblables a
ceux qu’il avait employés auparavant en sa qualité de rapporteur spécial
dans sa déclaration à la presse du 23 août 1995, comme indiqué ci-dessus.

46
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 105

Alors que les entreprises commerciales de Malaisie ont fait valoir qu’elles
ont intenté les actions en diffamation contre M. Cumaraswamy pour les
propos qu’il a tenus au cours de linterview accordée à International
Commercial Litigation, il se trouve que M. Cumaraswamy avait en fait,
à peu près trois mois plus tôt, déjà fait, de sa propre initiative, une dé-
claration à la presse presque identique en sa qualité de rapporteur spé-
cial.

17. Somme toute, je suis tout a fait d’accord avec la Cour lorsqu’elle
déclare à l’alinéa 1 5) du dispositif, que je cite de nouveau ici, que:

«[M.] Cumaraswamy jouit de Pimmunité de toute juridiction pour
les paroles qu’il a prononcées au cours d’une interview, telles qu’elles
ont été publiées dans un article du numéro de novembre 1995 de la
revue International Commercial Litigation».

5. EXONERATION DES OBLIGATIONS FINANCIERES

18. L’alinéa 3 du dispositif de l’avis consultatif: «[M.] Cumaraswamy
doit étre dégagé de toute obligation financiére mise 4 sa charge par les
tribunaux malaisiens, notamment au titre des dépens», figure dans cet
avis parce que la Cour a été informée par l’additif à la note du Secrétaire
général (E/1998/94/Add.1) qu’un avis de taxation des dépenses et frais de
justice, daté du 28 juillet 1998, avait été signifié à M. Cumaraswamy.
Comme indiqué au paragraphe 6 ci-dessus, l'alinéa 3 du dispositif répond
à la première question du conseil économique et social.

19. Bien que je souscrive entièrement à ce que la Cour a dit à ce pro-
pos, je crois qu’il n’était pas nécessaire que cet alinéa figure expressément
dans le dispositif de l’avis consultatif, dès lors qu'il avait été répondu par
laffirmative à la première question posée par le Conseil économique
et social, la question de l’«obligation financière mise à [la] charge [de
M. Cumaraswamy] par les tribunaux malaisiens, notamment au titre des
dépens» étant certainement couverte par l’immunité de juridiction. Si une
personne jouit de l’immunité de juridiction devant les tribunaux natio-
naux, elle doit aussi jouir de l’immunité à l’égard de toute obligation
financière au titre des dépens mise à sa charge, comme la Cour le dit à
juste titre au paragraphe 64 de l’avis consultatif:

«l’immunité ... reconnue par la Cour à M. Cumaraswamy suppose
que ce dernier soit dégagé de toute obligation financière mise à sa
charge par les tribunaux malaisiens, notamment au titre des dépens».

A cet égard, l'alinéa 3 ne fait qu’énoncer une évidence, et si cette question
devait être mentionnée dans le dispositif de l’avis consultatif, elle aurait
du l’être immédiatement après les alinéas | a) et 1 b), plutôt qu'après les
alinéas 2 a) et 2 b), qui traitent des obligations juridiques de la Malaisie.

47
IMMUNITE DE JURIDICTION (OP. IND. ODA) 106

6. DECISION SUR L’IMMUNITÉ DES TRIBUNAUX MALAISIENS
IN LIMINE LITIS

20. Je souscris entièrement à la conclusion énoncée par la Cour à
l'alinéa 2 6) du dispositif suivant laquelle les tribunaux nationaux ma-
laisiens auraient dû trancher d’emblée la question de l’immunité:
«les tribunaux malaisiens avaient l'obligation de traiter la question de
Yimmunité de juridiction comme une question préliminaire à trancher
dans les meilleurs délais in limine litis». A supposer que M. Cumaras-
wamy ait droit à l'immunité au titre de la convention, à quel stade ia
Malaisie a-t-elle commencé à manquer à son obligation d’accorder cette
immunité? À quel moment commence la responsabilité de la Malaisie
à cet égard en tant qu’Etat? Certaines entreprises commerciales malai-
siennes ont intenté des actions en diffamation contre M. Cumaraswamy
devant les tribunaux nationaux malaisiens. La question de savoir si ces
tribunaux auraient dû refuser de connaître de ces affaires avant de signi-
fier à M. Cumaraswamy une assignation à comparaître le 12 décembre
1996, ou après avoir pris connaissance de ses vues présentées par écrit
ou en sa présence au cours de la procédure officielle, est une question
concernant les privilèges et immunités diplomatiques et constitue un
point controversé — d’ailleurs, la pratique et la jurisprudence des Etats
varient à cet égard.

21. En fait, les tribunaux nationaux d’aucun Etat ne peuvent
prendre une décision concernant l’immunité d’un rapporteur spécial tant
qu'ils ne se sont pas assurés si celui-ci est en droit d’invoquer l’immu-
nité de juridiction. L’assignation à comparaître signifiée par les tribu-
naux nationaux malaisiens peut l’avoir été à juste titre en ce qui con-
cerne M. Cumaraswamy. Mais ces tribunaux auraient dû, une fois
informés — directement par M. Cumaraswamy lui-même lorsqu'il a été
assigné à comparaître devant le tribunal compétent ou par le ministère
des affaires étrangères malaisiens, voire directement par l'Organisation
des Nations Unies dans une note ou un certificat émanant de son Secré-
taire général — de la mission confiée à M. Cumaraswamy par l'Orga-
nisation des Nations Unies, trancher à ce stade-là la question prélimi-
naire: le point de savoir si M. Cumaraswamy jouit de l’immunité pour
les paroles qu’il a prononcées lors d’une interview à une revue commer-
ciale.

22. La High Court de Kuala Lumpur n’a pas tranché cette question et
a par contre, le 28 juin 1997, ordonné au rapporteur spécial de joindre
son exception d’immunité à sa défense sur le fond. M. Cumaraswamy
pouvait — comme il l’a effectivement fait en s’appuyant sur le certificat
du Secrétaire général — se prévaloir de ses privilèges et immunités devant
les tribunaux nationaux malaisiens. Dans ce cas précis, les tribunaux
nationaux malaisiens, lors de la phase de la procédure consacrée à la
compétence, auraient dû in limine litis refuser de connaître des poursuites
engagées par les entreprises privées malaisiennes contre M. Cuma-
raswamy.

48
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 107
7. OBLIGATIONS JURIDIQUES DE LA MALAISIE

23. (Observations générales.) Je me demande si les alinéas 2 a) et 4 du
dispositif répondent vraiment à la deuxième question posée par le Conseil
économique et social, soit: «Le Conseil [économique et social] ... prie la
Cour internationale de Justice de donner ... un avis consultatif ... sur les
obligations juridiques de la Malaisie en l’espéce.» Si on laisse de côté le
point de savoir si le Conseil économique et social a formulé comme il
convient la deuxiéme question elle-méme, la Cour devrait, en réponse a
cette deuxième question, se limiter à dire que la Malaisie est juridique-
ment tenue de faire en sorte que M. Cumaraswamy, rapporteur spécial de
la Commission des droits de l’homme, jouisse en l’espèce des privilèges et
immunités accordés en vertu de la section 22 de l’article VI de la conven-
tion.

24. ( Alinéa 2 b) du dispositif.) Les tribunaux nationaux malaisiens ont
préféré examiner l’exception de M. Cumaraswamy lors de la phase de
Pexamen au fond de Paction engagée contre lui. La Malaisie est, en tant
qu’Etat, responsable du comportement de ses tribunaux nationaux qui
ont autorisé la poursuite de l’action engagée contre M. Cumaraswamy au
lieu de refuser de s’en saisir. En d’autres termes, c’est la Malaisie qui est,
en tant qu’Etat, responsable du fait que ses organes — en l’occurrence Je
pouvoir judiciaire — n’accordent pas à M. Cumaraswamy l’immunité de
juridiction. La question de savoir si tel ou tel organe du Gouvernement
malaisien a informé les tribunaux du pays de la position prise par le
Secrétaire général n’est pas pertinente en l'espèce. Je ne peux pas sous-
crire à la conclusion à laquelle est parvenue la Cour au paragraphe 62 de
son avis consultatif, selon laquelle

«le Gouvernement de la Malaisie était tenu, en vertu de l’article 105
de la Charte et de la convention ..., d’aviser ses tribunaux de la posi-
tion prise par le Secrétaire général» (les italiques sont de moi).

C’est pourquoi je ne souscris pas à ce que la Cour a déclaré à l’alinéa 2 a)
du dispositif, à savoir:

«[qlue le Gouvernement de la Malaisie était tenu d’aviser les tribu-
naux malaisiens compétents de la conclusion du Secrétaire général
selon laquelle [M.] Cumaraswamy jouissait de l’immunité de juridic-
tion».

25. ( Alinéa 4 du dispositif.) Le Gouvernement de la Malaisie, en vertu
des dispositions de la section 30 de l’article VIII de la convention, est
tenu d’accepter cet avis consultatif comme décisif et il n’est donc pas
nécessaire que la Cour fasse expressément une déclaration du type de
celle qui figure à l'alinéa 4 et est ainsi libellée:

«[qlue le Gouvernement de la Malaisie est tenu de communiquer le
présent avis consultatif aux tribunaux malaisiens, afin qu’il soit
donné effet aux obligations internationales de la Malaisie et que soit
respectée l’immunité de [M.] Cumaraswamy ».

49
IMMUNITÉ DE JURIDICTION (OP. IND. ODA) 108

L’alinéa 4 est superflu. I] serait souhaitable que les vues de la Cour inter-
nationale de Justice soient communiquées aux tribunaux malaisiens com-
pétents par l'entremise du ministère des affaires étrangères, mais je ne
conviens pas que le Gouvernement de la Malaisie soit tenu de le faire.

26. { Résumé.) J'ai donc voté contre l'alinéa 2 a) et contre l’alinéa 4 du
dispositif pour les motifs exposés plus haut. En répondant à la deuxième
question, concernant les obligations juridiques de la Malaisie, la Cour, au
lieu de faire des déclarations inutiles sur la responsabilité incombant à
Y Organisation des Nations Unies pour tout préjudice subi du fait d’actes
accomplis par l'Organisation ou par ses agents dans l'exercice de leurs
fonctions officielles, ou sur les limites des fonctions des agents, que
ceux-ci «doivent veiller à ne pas excéder» (avis consultatif, par. 66),
aurait dû indiquer si le Gouvernement de la Malaisie doit à l’Organisa-
tion des Nations Unies et à M. Cumaraswamy réparation pour ne s'être
pas acquitté des obligations qui lui incombent et préciser la forme que
cette réparation des préjudices causés à l'Organisation des Nations Unies
et/ou à son rapporteur spécial, M. Cumaraswamy, devait (le cas échéant)
revêtir.

{ Signé) Shigeru ODA.

50
